Citation Nr: 0109897	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-32 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral color blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1953 to January 
1955.  He also served in the Armed Forces of the United 
States from January 1955 to May 1956, which service resulted 
in a dishonorable discharge and is not creditable service for 
Department of Veterans Affairs (VA) benefit purposes.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

In a November 1986 rating decision the VA Regional Office 
(RO) denied entitlement to service connection for 
hypertension, a right inguinal hernia, and bilateral color 
blindness.  The veteran was notified of the November 1986 
decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  He 
again claimed entitlement to service connection for those 
disorders, and in a February 1996 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims.  In 
February 1996 the veteran submitted a letter to the RO in 
which he expressed disagreement with that decision.  In an 
August 1996 rating decision the RO again determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection, and also denied entitlement to 
a permanent and total disability rating for non-service 
connected pension purposes.  The veteran also submitted a 
notice of disagreement with the August 1996 rating decision.

The RO provided a statement of the case to the veteran in 
November 1996 pertaining to whether new and material evidence 
had been submitted to reopen the claims for service 
connection, and the denial of a permanent and total 
disability rating for non-service connected pension purposes.  
In May 1997 he submitted a letter to the RO that the Board 
finds constitutes a substantive appeal.  Although the veteran 
stated in February 1997 that the grant of non-service 
connected pension benefits would satisfy all aspects of his 
appeal, he later indicated that he was pursuing the appeal to 
establish service connection for the claimed disorders.

Because the May 1997 statement was not received within 
60 days of the November 1996 statement of the case or within 
12 months of the February 1996 decision, it does not 
constitute a substantive appeal as to that decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (1996).  
It does, however, constitute a substantive appeal of the 
August 1996 decision.  The Board finds, therefore, that the 
February 1996 determination that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claims is final, but that he has timely perfected an 
appeal of the RO's August 1996 decision.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.200 (1996).

The RO granted the veteran a permanent and total disability 
rating for non-service connected pension purposes in February 
1997.  The Board finds, therefore, that an issue pertaining 
to the veteran's entitlement to a permanent and total 
disability rating is not within its purview.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal).


FINDINGS OF FACT

1.  The RO and the Board have notified the veteran of the 
evidence needed to substantiate his claim and obtained any 
relevant, available evidence designated by the veteran.

2.  The RO denied the veteran's attempt to reopen the claims 
for service connection for hypertension, a right inguinal 
hernia, and bilateral color blindness in February 1996, and 
that decision became final in the absence of a timely 
perfected appeal.

3.  The evidence submitted subsequent to the February 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether hypertension, a right 
inguinal hernia, or color blindness was incurred in or 
aggravated by service, and it must be considered in order to 
fairly decide the merits of his claims.

4.  Hypertension, a right inguinal hernia, and color 
blindness, which were initially documented several years 
following the veteran's separation from service, are not 
shown to have become manifest during service or to be related 
to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision in which the RO denied 
entitlement to service connection for hypertension, a right 
inguinal hernia, and bilateral color blindness is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1996).

2.  Hypertension, a right inguinal hernia, and color 
blindness were not incurred in or aggravated by active 
service, nor can hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Regardless of multiple search requests, the RO has not been 
able to locate any service medical records for the veteran, 
and the records are presumed to have been destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  
The NPRC indicated in October 1986 that the veteran's 
physical examinations on induction and separation could not 
be reconstructed.  The veteran also requested copies of his 
service medical records from the NPRC on multiple occasions, 
but no records could be located.

In conjunction with his January 1986 claim for service 
connection, the veteran reported that he had been told by his 
physician that he was born with the inguinal hernia, but that 
it had worsened.  He also stated that he had the hernia when 
he was inducted into service, but that he did not realize the 
seriousness of the problem until told by his physician.  In 
his application he stated that he had received treatment for 
swelling in the groin at Fort Hood in 1950.  He also stated 
that he received treatment for the hernia and high blood 
pressure in 1981.  In August and September 1986 statements he 
reported that the hernia and hypertension had prevented him 
from passing a medical examination for employment, and he 
added hypertension and color blindness to the disorders for 
which he was seeking compensation.  He stated that the 
hernia, hypertension, and color blindness had been present 
when he was inducted into service.  He again stated that he 
had been hospitalized at Fort Hood due to a swelling in the 
groin, but that he was never told what caused the swelling.

The RO provided the veteran VA examinations in October 1986, 
which resulted in diagnoses of essential hypertension, a 
right inguinal hernia, and color deficit.  During the medical 
examination the veteran reported having been denied 
employment in 1964 due to high blood pressure, a hernia, and 
color blindness.  He did not report having received any 
treatment for hypertension or the hernia prior to 1981, and 
stated that hypertension had been diagnosed in 1981 and that 
the hernia was diagnosed in 1982.

Based on the evidence shown above, in the November 1986 
rating decision the RO denied entitlement to service 
connection for hypertension, bilateral color deficit, and a 
right inguinal hernia.

The veteran again sought compensation for unspecified 
disabilities in March 1995, and subsequently stated that "all 
these problems" happened during service or were aggravated 
while in service.  In June 1995 his representative clarified 
his intent by stating that the veteran was seeking non-
service connected pension benefits for hypertension, a 
hernia, and color blindness.  The veteran asserted that six 
months after entering on active duty he was hospitalized at 
Fort Hood and treated for hypertension, color blindness, and 
an inguinal hernia.  He denied receiving any treatment for 
the disorders after his separation from service, and again 
stated that he had been denied employment due to the 
disabilities, primarily hypertension.  He also claimed that 
the disorders developed while he was in service.

VA treatment records show that the veteran received treatment 
for a right inguinal hernia and hypertension beginning in 
February 1995, including surgical correction of the hernia in 
October 1995.  In September 1995 he reported having had the 
hernia for 20 years.  In February 1996 the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for hypertension, a right 
inguinal hernia, and color blindness.

The evidence submitted subsequent to the February 1996 
decision includes the veteran's numerous statements and 
hearing testimony, VA and private treatment records, and 
reports from the NPRC.  Many of his statements and the 
hearing testimony appear to be contradictory.  In a February 
1996 statement he reported that he still had the same 
problems that he had in 1953, except that he had undergone 
surgery for the hernia.  He stated that he had been 
hospitalized at Fort Hood in 1953, at which time he was 
treated for a swollen gland, which he claims to have been an 
inguinal hernia, and high blood pressure.

He reported in a May 1997 letter that physicians had told him 
that he had been born with the hernia, and he asserted that 
the problem was aggravated by service.  In a July 1997 letter 
to the Secretary he stated that he was hospitalized at Fort 
Hood on June 22, 1953, due to blackouts, headaches, and 
swelling in the groin and that both of his parents had 
hypertension.  

The veteran submitted a November 1993 private medical record 
showing that he had blood pressure of 150/100 and a hernia.  
He also submitted a March 1968 private examination report 
that indicates his blood pressure was 150/106, which was 
assessed as possible hypertension.  VA treatment records 
indicate that he continued to receive treatment for 
hypertension, as well as other medical problems for which he 
has not sought compensation.  In March 1997 he was found to 
have a left inguinal hernia.  He underwent VA examinations in 
June 1996 that resulted in diagnoses of presbyopia, 
hereditary color blindness, essential hypertension, and a 
post-operative right inguinal hernia.

During a November 1998 RO hearing before a Decision Review 
Officer (DRO) the veteran testified that he was admitted to 
the hospital in June 1953 due to blackouts, headaches, and 
swelling in the right groin.  He also testified that he did 
not know at that time that he had high blood pressure, and 
that he did not find out that he had high blood pressure 
until 1956 when he applied for a job.  He further testified, 
however, that he received medication for hypertension when he 
was hospitalized in 1953, and that the doctor told him that 
his blood pressure was high.  He later stated that he had 
high blood pressure when he entered service.  He testified 
that the groin swelling was treated with ice packs and leg 
elevation, that the physician in 1953 did not refer to the 
groin swelling as a hernia, and that he did not know what the 
problem was.  He testified, however, that the swelling 
occurred after heavy lifting. 

He also stated that he received medication after he was 
released from the hospital.  Although he was not told at the 
time what the medication was for, he later thought that it 
was for hypertension.  He denied having any further medical 
problems while in service.  He stated that he stopped taking 
the medication when he was separated from service, and that 
he did not take the medication again until he failed an 
employment physical due to high blood pressure.  He also 
stated that although he had been color blind prior to 
entering service, the problem got worse during service.

The DRO told the veteran that the absence of medical evidence 
showing that the claimed disorders were treated during 
service presented a problem in his case.  He asked the 
veteran to submit the evidence showing that he had been 
denied employment due to hypertension, which apparently 
occurred shortly after his separation from service, but the 
veteran responded that he did not think that the clinic or 
employer still existed.  The DRO informed the veteran that he 
had to show that the hypertension occurred during service, or 
that it was aggravated during service, but that the evidence 
then of record did not support that conclusion.  He also 
informed the veteran that the medical evidence documenting 
the existence of the hypertension and inguinal hernia 
occurred too long after he was separated from service to show 
a nexus to service.  He told the veteran that the RO had 
tried on multiple occasions to obtain the in-service hospital 
records, but that the records could not be located.  He also 
told the veteran that he would have up to 60 days after a 
supplemental statement of the case was issued in which to 
submit any evidence that he could locate.

In addition to the testimony outlined above, the veteran 
provided testimony at a November 2000 hearing before the 
Board.  At that time he stated that he had taken medication 
for hypertension since 1968, and that he had continued to 
receive treatment from a private physician.  He stated that a 
physician had told him that his hypertension had started a 
long time previously, that he initially found out that he had 
hypertension when he was prevented from getting a job in 
1964, and that he was initially told that he had color 
blindness in 1986.  He denied having been told that he had a 
hernia while in service, having been told by his doctor that 
any of the claimed disorders were related to service, or that 
he received any treatment for a hernia prior to 1986.

The veteran has presented multiple treatises pertaining to 
the cause and treatment of hypertension and venereal disease, 
and a letter from the Dallas Area Rapid Transit indicating 
that he was eligible for services as a disabled individual.  
He also presented multiple copies of medical records, 
notices, examination reports, and rating decisions pertaining 
to the prior denials of service connection for his claimed 
disorders.

He submitted a November 1996 letter from the NPRC to his 
Congressional representative indicating that the medical 
records required for answering the representative's inquiry 
were not in their files.  A search of the morning reports for 
the veteran's unit and the patient reports for the hospital 
at Fort Hood disclosed, however, that the veteran was 
hospitalized from June 22 to July 2, 1953, but that no 
diagnosis or injury was shown.  In addition, he provided 
copies of the referenced service reports.  The patient roster 
indicates that he was admitted to the G.U. service.  The 
veteran asserts that the reference to the G.U. service is 
evidence of having been treated for a hernia.

The RO requested a search of the clinical and hospital 
records for the Fort Hood Army Hospital for 1953-1956 in 
order to document the treatment that the veteran received at 
that facility.  The NPRC responded in January 1997 that no 
clinical records for the hospital could be located, and that 
any records that had existed were presumed to have been 
destroyed in the fire in 1973.  A subsequent request to the 
NPRC for the hospital records was also negative.  The veteran 
submitted an April 1997 letter from Darnall Army Community 
Hospital at Fort Hood, Texas, indicating that he had inquired 
as to the reason for his hospitalization there in 1953, but 
that the records necessary to respond to his request were not 
available.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a substantive 
appeal is filed within one year of the notice of decision or 
within 60 days from the date that the RO mails the statement 
of the case to the appellant.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the February 1996 decision, in the context of all the 
evidence of record.  The veteran's testimony regarding the 
symptoms and treatment that he received while hospitalized in 
service and the onset of color blindness, and the records 
from the NPRC showing that he was hospitalized in the G.U. 
service from June 22 to July 2, 1953, are new, in that no 
objective evidence or records pertaining to the in-service 
hospitalization were previously considered.  The evidence is 
also material, in that it bears directly and substantially on 
the issues on appeal, that being whether the claimed 
disorders became manifest or were aggravated during service.  
For these reasons the Board finds that evidence that is both 
new and material has been submitted, and the claims of 
entitlement to service connection for hypertension, a right 
inguinal hernia, and color blindness are reopened.

Ordinarily, the Board is precluded from considering an issue 
that has not been previously adjudicated by the RO.  Bernard 
v Brown, 4 Vet. App. 384 (1993).  In the instant appeal the 
RO found that new and material evidence had not been 
submitted to reopen the previously denied claims, and did not 
address the substantive merits of the claims for service 
connection.  In the statement of the case and supplemental 
statement of the case, however, the RO provided the veteran 
with the laws and regulations pertaining to service 
connection, and the veteran has consistently addressed his 
arguments and evidence towards establishing service 
connection for the claimed disabilities, not whether new and 
material evidence had been submitted.  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claims without prejudice to the veteran.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

Service Connection

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

In the August 1996 rating decision the RO informed the 
veteran that in order to establish service connection for the 
claimed disorders, regardless of the destruction of his 
service medical records, the evidence had to demonstrate 
continuity of symptomatology since his period of creditable 
service.  The RO also informed him that, because there was no 
medical evidence of the claimed disorders for almost 30 years 
following his separation from service, continuity of 
symptomatology was not shown.

In the November 1996 statement of the case and the August 
1999 supplemental statement of the case the RO informed the 
veteran of the requirements for establishing service 
connection for the claimed disorders, and explained to him 
why service connection was then denied.  During the November 
1998 hearing the DRO notified the veteran that he needed to 
submit evidence of having the claimed disorders shortly after 
his separation from service.  In the November 2000 hearing 
the Board also informed the veteran that he needed to submit 
opinions from his physicians showing that the claimed 
disorders developed during service.  At that time the veteran 
indicated that he had received additional treatment for the 
claimed disorders, and that he would be submitting the 
evidence of that treatment.  His case was held open for 
60 days following the hearing to allow him the opportunity to 
submit the additional evidence.  The RO notified the veteran 
in December 2000 that his case was being certified to the 
Board and that any additional evidence should be submitted to 
the Board, but no evidence was received.  The veteran's 
representative reviewed his claims file in October 2000 and 
January 2001 and did not indicate that any additional 
evidence was available.  For the reasons shown above the 
Board finds that VA has informed the veteran of the evidence 
needed to substantiate his claim for service connection for 
hypertension, a right inguinal hernia, and color blindness.

The RO made multiple attempts to obtain the veteran's service 
medical records, which are presumed to have been destroyed in 
the fire at the NPRC.  The RO also requested a search of the 
hospital records for the hospital at Fort Hood for the time 
period in which the veteran was on active duty, which search 
was negative.  The RO obtained the veteran's VA treatment 
records and instructed him to provide copies of the treatment 
records from his private physician.  The veteran has 
submitted service department evidence indicating that he was 
hospitalized from June 22 to July 2, 1953, and presented 
testimony at hearings before the RO and the Board.  The RO 
provided him with a copy of his claims file in May 1999, 
which documented the development of his claims and the 
evidence that had then been presented to substantiate his 
claims.  The veteran has not indicated the existence of any 
other relevant evidence.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record, taking into consideration all information 
and lay or medical evidence, includes 1) competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, and 2) indicates that the 
disability or symptoms may be associated with the veteran's 
active service, but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In the instant case the veteran was last provided a VA 
medical examination in June 1996, which did not include an 
opinion regarding the onset or etiology of the claimed 
disorders.  Given the absence of medical evidence documenting 
any complaints or clinical findings pertaining to 
hypertension, a hernia, or color blindness during service or 
for a minimum of 13 years following the veteran's separation 
from service, any current medical opinion could not be based 
on the review of contemporaneous, objective medical evidence.  
A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Although the veteran has been asked on 
multiple occasions whether his physicians attributed the 
disorders to service, he stated that they had indicated that 
the disorders were hereditary or congenital in nature.  The 
only evidence showing a nexus between the currently diagnosed 
hypertension, hernia, color blindness, and service is the 
veteran's own assertions.  Because any current medical 
opinion would be of no probative value, the Board finds that 
an additional medical examination or opinion is not required 
prior to considering the substantive merits of the veteran's 
claims.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(strict adherence to procedural rules is not required if no 
benefit would flow to the veteran).  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of relevant 
evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
hypertension develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
during service or any applicable presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Analysis

The veteran contends that hypertension, a right inguinal 
hernia, and color blindness initially became manifest during 
service.  He also asserts that although the disorders may 
have been inherited or congenital, they were aggravated 
during service.  In the absence of evidence of a medical 
examination on entering service that showed he had 
hypertension, a hernia, or color blindness, he is entitled to 
the presumption of soundness on entering service.  
§ 3.304(b).  The Board will assume, therefore, that none of 
the claimed disorders existed prior to the veteran entering 
service.

The Board notes that, in the absence of service medical 
records, VA has a heightened duty to assist the veteran in 
developing his claim, to consider whether the evidence 
supports the grant of service connection, and to explain the 
reasons and bases for its determination.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board may not, 
however, disregard the relevant laws and regulations in 
evaluating the relevant evidence.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran has provided his own lay evidence of having been 
treated for hypertension during service.  He also stated, 
however, that he did not know for what he was being treated 
during service, and he apparently assumed that he had been 
treated for hypertension.  Although the veteran is competent 
to provide evidence of observable symptoms, he is not 
competent to provide evidence of a medical diagnosis or the 
etiology of a medical disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  He has not described any symptoms during 
or since service that a physician has attributed to 
hypertension.

The medical evidence indicates that hypertension was 
initially diagnosed as "possible hypertension" in March 1968.  
Although the veteran reported having been denied employment 
due to hypertension, the years in which this purportedly 
occurred varied from 1956 to 1964.  Assuming, for the sake of 
argument, that a medical examination in 1956 resulted in a 
diagnosis of hypertension, that fact would not be sufficient 
to show that the disorder became manifest during service or 
the one-year presumptive period following the veteran's 
active duty that ended in January 1955.  38 C.F.R. §§ 3.307, 
3.309.  Although the veteran served in the military until May 
1956, his service from January 1955 to May 1956 resulted in a 
dishonorable discharge and does not constitute qualifying 
service for VA benefit purposes.  38 U.S.C.A. §§ 101(2), 
1110; 38 C.F.R. § 3.1(d).  The Board finds, therefore, that 
hypertension did not become manifest during service, nor does 
the evidence indicate that the hypertension that was 
diagnosed in 1968 is related to an in-service disease or 
injury, in that there is no probative evidence of the veteran 
having incurred an in-service disease or injury.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension.

The veteran has also provided his lay evidence of having been 
treated for a right inguinal hernia during service, but he 
also stated that the physician at that time did not tell him 
for what he was being treated.  The veteran is not competent 
to provide evidence of a medical diagnosis, and his 
assertions of having been treated for a hernia during service 
are not probative.  Grottveit, 5 Vet. App. at 93.  He has 
provided evidence of experiencing swelling in the groin area 
during the 1953 hospitalization, to which he is competent to 
provide evidence.  He is not, however, competent to state 
that the groin swelling was due to a hernia, rather than any 
other disorder related to the genitourinary, 
gastrointestinal, or musculoskeletal systems.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Although the veteran 
asserts that the reference to treatment in the G.U. clinic is 
evidence of having received treatment for a hernia, that 
reference is too vague to be probative of the veteran having 
a hernia, rather than any other genitourinary disorder.

The medical evidence indicates that the presence of the right 
inguinal hernia was initially documented in June 1986.  In 
conjunction with that VA examination the veteran did not 
report having been treated for the hernia prior to 1981.  The 
medical evidence does not indicate that the hernia that was 
diagnosed in 1986 is related to an in-service disease or 
injury, in that there is no probative evidence indicating 
that such a disease or injury occurred.  The veteran's 
assertions to that effect are not probative.  Grottveit, 5 
Vet. App. at 93.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right inguinal 
hernia.

The veteran has made only vague statements regarding the 
occurrence of color blindness during service.  He stated that 
the color blindness was initially diagnosed in 1986, but that 
he experienced color blindness during service.  The VA 
examiner in June 1986 characterized the color blindness as 
inherited.  As a congenital or developmental defect, service 
connection for color blindness would be precluded.  38 C.F.R. 
§ 3.303(c).  In any event, there is no medical evidence 
documenting the existence of color blindness prior to the 
October 1986 VA examination.  The available evidence does not 
show that the color blindness is related to an in-service 
disease or injury, because the veteran does not claim to have 
incurred any such disease or injury.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for color 
blindness.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened and denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right inguinal hernia 
is reopened and denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for color blindness is 
reopened and denied.  



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 

